Citation Nr: 1409619	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a right mandible fracture with myofascial pain dysfunction and traumatic arthritis of the temporomandibular joints, rated as 20 percent disabling prior to May 9, 2012, and 30 percent disabling since May 9, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In June 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Then in April 2010 and March 2012, the Board remanded this matter for further development. 

In an August 2013 rating decision, the Appeals Management Center assigned a 30 percent disability rating for the residuals of a right mandible fracture effective May 9, 2012.  This assignment of a higher rating was not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In September 2013, the Board remanded this matter again for further development.
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted in the April 2010 and March 2012 remands, the Board reiterates that the issues of service connection for headaches and sinusitis secondary to the Veteran's service-connected residuals of a right mandible fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Moreover, the issues of entitlement to service connection for dysphagia as secondary to the residuals of a right mandible fracture, a psychiatric disorder secondary to the service-connected lumbar spine and the residuals of a right mandible fracture, and a gastrointestinal disorder, to include gastroesophageal reflux disease, as secondary to taking medications for the service-connected lumbar spine and the residuals of a right mandible fracture, have been raised by the record (see August 2013 written brief presentation), but have not been adjudicated by the AOJ.  

In the August 2013 written brief presentation, the representative argues in essence that the Board can grant service connection for dysphagia and assign a separate disability rating pursuant to a diagnostic code in 38 C.F.R. § 4.114 (2013).  The representative also explicitly argues that pursuant to 38 C.F.R. § 3.310 (2013) the Board can take jurisdiction over entitlement to service connection for a psychiatric disorder secondary to the service-connected lumbar spine and the residuals of a right mandible fracture, and a gastrointestinal disorder, to include gastroesophageal reflux disease, as secondary to taking medications for the service-connected lumbar spine and the residuals of a right mandible fracture.  

As noted by the representative, dysphagia is a separately ratable disability.  Thus, the AOJ must initially adjudicate whether service connection can be granted for that disability.  Similarly, 38 C.F.R. § 3.310 (2013) provides a theory of entitlement for service connection for a psychiatric disorder and a gastrointestinal disorder - secondary to the service-connected disability on appeal.  That regulation does not provide jurisdiction to the Board for these claims because the AOJ has not adjudicated these claims.  Thus, referral to the RO rather than remand is appropriate given the fact that these additional claims for service connection claims are not inextricably intertwined with a claim of an increased rating for residuals of a right mandible fracture.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board does not have jurisdiction over all of these issues, and they are 38 C.F.R. § referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The weight of evidence shows that since March 3, 2005, the myofascial pain dysfunction has been manifested by symptomatology analogous to myositis involving two or more minor or major joint groups and without occasional incapacitating exacerbations.

2.  The weight of evidence shows that prior to August 14, 2008, residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints were manifested by limited motion of the temporomandibular articulation of the inter-incisal range of 21 to 30 millimeters.

3.  The weight of evidence shows that from August 14, 2008, to November 18, 2013, residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints were manifested by limited motion of the temporomandibular articulation of the inter-incisal range of 11 to 20 millimeters.

4.  The weight of evidence shows that since November 19, 2013, residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints based on functional limitations have been manifested by limited motion of the temporomandibular articulation of the inter-incisal range of 0 to 10 millimeters.


CONCLUSIONS OF LAW

1.  Since March 3, 2005, the criteria for a separate 10 percent disability rating for myofascial pain dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021 (2013).

2.  Prior to August 14, 2008, residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints did not meet the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 4.150, Diagnostic Code 9905 (2013).

3.  From August 14, 2008, to November 18, 2013, the criteria for a 30 percent disability rating, but no greater, for residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 4.150, Diagnostic Code 9905.

4.  Since November 19, 2013, the criteria for a 40 percent disability rating for residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 4.150, Diagnostic Code 9905.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February and March 2006, July 2008, April 2010, and September 2013 of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in March 2006.  This claim was most recently readjudicated in a supplemental statement of the case issued in November 2013.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's VA treatment records and afforded him VA examinations for his disability, to include pursuant to the three remands.  The AMC obtained Social Security Administration records pursuant to the April 2010 remand. 

Pursuant to the September 2013 remand, the AMC in a September 2013 correspondence asked the Veteran to submit any copies of dental records from the San Antonio School of Dentistry or, in the alternative, to authorize the release of those records to VA if he did not have any copies.  The appellant did not respond to that request.

Much of the Veteran's original claims file is no longer available.  Specifically, his service treatment records, all rating decisions from 1982 to 2006 to include the June 2006 rating decision on appeal, the July 2006 notice of disagreement, and the December 2006 statement of the case and VA Form 9 are not of record.

VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The reports of the April 2008, September 2009, April 2012, and November 2013 VA examinations reflect the following: that the November 2013 examiner reviewed the Veteran's claims file; that the September 2009, April 2012, and November 2013 VA examiners reviewed his past medical history; and that all four VA examiners recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected jaw disorder and myofascial pain dysfunction.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the three remands to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  In any event, although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Rating Claim

In an April 1980 rating decision, the RO granted service connection for residuals of a right mandible fracture and assigned a 10 percent disability rating under Diagnostic Code 9904 (malunion of the mandible).  Later in a rating decision that is not of record, the RO assigned a 20 percent disability rating under Diagnostic Code 9905 effective September 13, 1993 and reclassified the disability as residuals of a right mandible fracture with myofascial pain dysfunction and traumatic arthritis of the temporomandibular joints.

A 20 percent disability rating is the maximum schedular rating for a malunion of the mandibular.  38 C.F.R. § 4.150, Diagnostic Code 9904 (2013).

A 10 percent disability rating is warranted for a moderate nonunion of the mandible, and a 30 percent evaluation is warranted for a severe nonunion of the mandible.  38 C.F.R. § 4.150, Diagnostic Code 9903 (2013).

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent evaluation is applicable when the inter-incisal range is limited to 21 to 30 mm, and a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, and 5021, post-traumatic arthritis and myositis is rated as degenerative arthritis that in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent disability rating is warranted for myositis involving two or more major or minor joint groups and a 20 percent evaluation is warranted for myositis involving two or more major or minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5021. 

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

As the Veteran's claim for an increased rating is not of record, the first matter is determining when he filed his claim.  A review of the available paperless claims file shows that the RO has been sending notice letters regarding the Veterans Claims Assistance Act of 2000 (VCAA) approximately two months after the appellant submitted a claim.  The first VCAA letter of record regarding this claim is dated in early February 2006.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA. The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.  Applying the presumption of regularity to the RO, the Board finds that the Veteran's claim has been pending since at least February 2006. 

Myofascial Pain Dysfunction

A March 2006 VA treatment record reveals that the appellant had bilateral masticatory muscle pain to palpation that was rated being nine on a scale of one to ten and that the diagnoses included severe bilateral myofascial pain dysfunction.  An April 2007 VA treatment record reflects a diagnosis of bilateral temporomandibular joint inflammation associated with myofascial pain.  Physical examination revealed tenderness to palpation in the bilateral masseter areas with increased tenderness in masseter insertion areas as well as bilateral temporalis insertion areas.  There was tenderness to palpation of sternocleidomastoid muscles at origin bilaterally as well as very tender to palpation of right temporomandibular joint with some tenderness of the left temporomandibular joint.  The September 2009 VA examination report shows that the myofascial pain syndrome is manifested by slight tenderness to finger pressure over the right temple and that right temporomandibular joint was not tender.  The diagnoses included myofascial pain syndrome in the preauricular area and adjacent scalp.  An October 2009 VA treatment record also shows that there was slight tenderness to palpation noted in the bilateral temporali insertions and bilateral masseter muscles.

The myofascial pain syndrome is analogous to myositis.  The residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints are rated based on limitation of motion.  The myofascial pain syndrome is not limited to the bilateral temporomandibular joints.  The myofascial pain syndrome also involves the bilateral masseter areas, bilateral temporalis insertion areas, bilateral sternocleidomastoid muscles, and the right perauricular area and adjacent scalp - that is, the right temple.  Therefore, it does not violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 to consider the myofascial pain disorder separately from residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints since the myofascial pain disorder involves more than just tenderness of the temporomandibular joints and resultant limitation of motion of those joints.

The myofascial pain syndrome involving bilateral masseter areas, bilateral temporalis insertion areas, bilateral sternocleidomastoid muscles, and the right perauricular area and adjacent scalp - that is, the right temple - do not involve limitation of motion of a joint.  Thus, the question is whether the myofascial pain syndrome is severe enough to be analogous to myositis involving myositis involving two or more major or minor joint groups.  Given that the myositis involves multiple muscles of the head and a muscle of the neck - sternocleidomastoid muscle - the Board finds that the myofascial pain syndrome is akin to myositis involving two or more major or minor joint groups, thereby warranting at least a separate 10 percent disability rating under Diagnostic Code 5003-5021.

The next matter is whether the myofascial pain syndrome is manifested by occasional incapacitating episodes and thus warranting a 20 percent evaluation.  

The March 1, 2006, and March 4, 2005, VA treatment records reflect that the Veteran was treated for myofascial pain dysfunction and pain involving the temporomandibular joints, respectively.  The March 4, 2005, VA treatment record reveals that while the pain was getting worse recently, the assessment was that the pain was still intermittent.  As to more recent evidence of severity, the March 1, 2006, VA treatment record shows that bilateral masticatory muscle pain to palpation that was rated being nine on a scale of one to ten and that the bilateral myofascial pain dysfunction was described as severe.  

An April 2007 VA treatment record reflects that the Veteran reported that he has had episodes of bilateral temporomandibular pain and headaches that forced him to modify his diet in that he was unable to eat solid food and prevented him from working.  At the physical examination in April 2007, he presented with complaints of constant dull bilateral preauricular pain with occasional sharp stabbing pain especially in right temporomandibular area.  He indicated that the pain level today was nine on a scale of one to ten and that for the past six months his pain level ranged from eight to ten.  More specifically, he indicated that he generally awakens with minimal pain, but that as the day progresses (within one hour of awakening) the pain begins and continues throughout the day with the right side being greater than left side.  The appellant had never received any treatment but he also claimed that he uses Soma, Vicodin, and sometimes Valium for pain management, as prescribed by his physicians.

The August 2008 VA treatment records and examination report show that the Veteran presented with continued complaints of right preauricular temporomandibular pain, which he reported as having an average pain level of seven out of ten.  The appellant indicated that the sharp stabbing pain initially reported on his first visit in this clinic had not been present for some time.  The claimant also indicated that when he wears his occlusal guard at night he awakens with less intense preauricular pain.  The August 2008 VA examiner advised that the Veteran that he had not been totally complaint with the suggested regimens to reduce pain - not worn occlusal guard on a routine basis, not used heat therapy with moist compress, and not followed through on his myofascial exercises.

The entire medical evidence of record does not reveal that the Veteran has occasional incapacitating episodes due to the myofascial pain syndrome.  Instead, the medical evidence shows merely episodic treatment with the need for medication.  While the appellant reports that he had missed work because of symptomatology of his myofascial pain syndrome, which he is competent to report and the Board finds credible, the Board notes that he has not identified a period during the appellate period or within one year before the appellate period in which he was incapacitated to the point of missing work.  Moreover, the treatment records and examination reports show no specific evidence of incapacitation.  The Board also places great weight on the August 2008 VA treatment record showing that the sharp stabbing pain initially reported on his first visit in this clinic had not been present for some time and that when the claimant wears his occlusal guard at night he awakens with less intense preauricular pain.  Therefore, the Board places greater weight on the medical evidence of record than the Veteran's reporting of missing work in determining whether the myofascial pain dysfunction results in occasional incapacitating episodes.  In light of the above, a separate 20 percent disability rating under Diagnostic Code 5003-5021 is not warranted.

As noted above, the weight of the evidence shows that the Veteran filed his claim for an increased rating for residuals of a right mandible fracture with myofascial pain dysfunction and traumatic arthritis of the temporomandibular joints in prior to February 2006.  The appellant first sought treatment for his myofascial pain syndrome on March 4, 2005 (within one year prior to his claim).  There is no competent lay or medical evidence of an increase in severity of the myofascial pain dysfunction prior to the March 4, 2005.  While a January 25, 2005, VA treatment record reflects an assessment of temporomandibular joint pain, on and off, the claimant was not treated that day for myofascial pain syndrome.  Instead, he was treated for a flare up of low back symptomatology.  In fact, on March 4, 2005, the Veteran reported that his temporomandibular joint pain had worsened recently.  Therefore, pursuant to Hart, a separate 10 percent evaluation, but not higher, since March 4, 2005, is granted for myofascial pain dysfunction.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) regarding myofascial pain dysfunction.  As noted above, there is no limitation of motion for the myofascial pain dysfunction that is separately rated.  To the extent that the Veteran has limited motion of his temporomandibular joints, the matter of entitlement to higher ratings in addressed below.  His myofascil pain has been considered in assigning a 10 percent rating and there is no evidence of weakness.  Given that the appellant is already being compensated for pain and without evidence of other significant limitations, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Right Mandibular Fracture

Turning to residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints, the Veteran is already receiving the maximum schedular rating for malunion of the mandible.  Various VA x-rays taken for treatment purposes and examination purposes show no nonunion of or loss of body of the mandible.  Accordingly, Diagnostic Codes 9901 (mandible, loss of, complete, between angles), 9902 (mandible, loss of approximately one-half), and 9903 (mandible, nonunion of) are not applicable.  

A November 2006 VA treatment record shows that X-rays revealed a reduced right condylar head, and the August 2008 VA examiner diagnosed degenerative change of the right temporomandibular joint condyle consistent with arthritis.  An October 2008 panoramic radiograph of the jaws showed asymmetric condyles.  A December 2008 VA treatment record reflects that an imaging study of the temporomandibular joints done in May 2007 suggested degenerative condylar changes and disc displacement with restricted reduction.  Despite these findings as to the right condyle, no medical professional has diagnosed a loss of the condyloid process on one or both sides.  Thus, Diagnostic Code 9908 (condyloid process, loss of, one or both sides) is not applicable.

Turning to Diagnostic Code 9905, the weight of evidence shows that prior to August 14, 2008, residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints were manifested by limited motion of the temporomandibular articulation of the inter-incisal range of 21 to 30 millimeters.

March and November 2006 VA treatment records show that the inter-incisal range of motion was to 30 and 40 mm, respectively.  An April 2007 VA treatment record reflects that maximum incisal opening was to 33 mm.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) as to whether a rating in excess of 20 percent prior to August 14, 2008, for residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints is warranted.  While there was incoordination and less movement than normal due to his mandible being deviated to the left, the symptom has been considered in rating the disability under Diagnostic Code 9905.  VA treatment records do not reflect the presence of weakened movement, excess fatigability, or pain on movement.  Given that the appellant is already being compensated for incoordination and less movement than normal and without evidence of other significant limitations, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.
  
Although the August 14, 2008, VA examination reflects that maximum incisal opening was to 35 mm, an August 15, 2008, reveals that maximum incisal opening was to 33 mm with right temporomandibular pain and to 19 mm with no pain.  A May 2010 VA treatment reflects that maximum incisal opening was to 20 mm.  Since there was pain on motion during the August 15, 2008, physical examination resulting a limitation of motion of 19 mm and there was no notation of whether there was pain on movement at the August 14, 2008, VA examination, the Board finds that a 30 percent disability rating is warranted pursuant to Deluca for the period from August 14, 2008, to May 8, 2012.  VA treatment records and the VA examination report do not reflect the presence of weakened movement or excess fatigability.  Given that the appellant is already being compensated for incoordination, less movement than normal, and pain and without evidence of other significant limitations, a 40 percent evaluation pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

During the time period from May 9, 2012, to November 18, 2013, the only medical evidence of record is the May 9, 2012, VA examination.  The maximum inter-incisal opening was to 20 mm, which warrants a 30 percent disability rating.  The Board has considered the holding in DeLuca as to whether a 40 percent rating is warranted.  While there is incoordination, less movement than normal due to his mandible being deviated to the left, and pain, those symptoms are considered in rating disability under Diagnostic Code 9905.  The May 2012 VA examiner specifically noted that the Veteran does not necessarily have detectable weakness.    Given that the appellant is already being compensated for incoordination, less movement than normal, and pain on motion, and without evidence of other significant limitations such as excess fatigability, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

As for the period since November 19, 2013, the only medical evidence of record is the November 19, 2013, VA examination.  The range of motion for opening the mouth, measured by inter-incisal distance, was 11 to 20 mm, and there was objective evidence of painful motion beginning at 11 to 22 mm, which would warrant a 30 percent disability rating.  The Veteran, however, was unable to perform repetitive-use testing with three repetitions because of fatigue and pain.  The examiner indicated that the additional functional loss or impairment would be less movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements) smoothly, and pain on movement.  The appellant also reported that he had flare ups every day.  In light of these findings, the Board finds that a 40 percent disability rating, the maximum schedular rating, is warranted pursuant to DeLuca.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - pain from myofascial pain syndrome and limitation of motion in the inter-incisal range - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  While the appellant claims that this disability prevented him from working at times, the Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board also notes that Social Security Administration has denied Social Security disability benefits with the jaw disorder being considered the secondary disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

A separate 10 percent evaluation, but not higher, since March 4, 2005, is granted for myofascial pain dysfunction, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent prior to August 14, 2008, for residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints is denied.

A 30 percent disability rating, but not higher, from August 14, 2008, to May 8, 2012, is granted for residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent from May 9, 2012, to November 18, 2013, for residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints is denied.

A 40 percent disability rating, but not higher, since November 19, 2013, is granted for residuals of a right mandible fracture with traumatic arthritis of the temporomandibular joints, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


